NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             DEAN ALLEN COCHRUN,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5080
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 15-137C, Senior Judge Francis M. Allegra.
                 ______________________

               Decided: October 13, 2015
                ______________________

   DEAN ALLEN COCHRUN, Sioux Falls, SD, pro se.

    JEFFREY D. KLINGMAN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT
D. AUSTIN.
                  ______________________
2                                COCHRUN V. UNITED STATES



PER CURIAM.
    Dean Allen Cochrun (“Cochrun”) appeals from the
final decision of the United States Court of Federal
Claims (the “Claims Court”) dismissing his complaint for
lack of subject matter jurisdiction. See Cochrun v. United
States, No. 15-137C (Fed. Cl. Feb. 13, 2015) (“Final Or-
der”). Because the Claims Court did not err in dismissing
Cochrun’s complaint, we affirm.
                       BACKGROUND
    In 2010, Cochrun pleaded guilty to kidnapping in vio-
lation of South Dakota Codified Laws § 22-19-1 in the
County Court of Meade County, South Dakota. Cochrun
is currently incarcerated at the South Dakota State
Penitentiary in Sioux Falls, South Dakota. On February
11, 2015, Cochrun filed a complaint in the Claims Court
seeking $50,000 per year in damages from the United
States for “unjust conviction and subsequent false incar-
ceration.” Gov’t app. at 3. His complaint alleges that he is
innocent and that his continued confinement is therefore
unlawful.
    The Claims Court dismissed Cochrun’s complaint on
February 13, 2015, concluding sua sponte that it did not
have subject matter jurisdiction to adjudicate Cochrun’s
allegations because it cannot review decisions rendered by
state courts.
    Cochrun timely appealed to this court. We have ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the Claims Court’s decision to dismiss the
complaint for lack of subject matter jurisdiction de novo.
Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012). The plaintiff bears the burden of establishing
subject matter jurisdiction by a preponderance of the
evidence. Brandt v. United States, 710 F.3d 1369, 1373
COCHRUN V. UNITED STATES                                   3



(Fed. Cir. 2013). A litigant’s pro se status does not relieve
him of these jurisdictional requirements. Kelley v. Sec’y,
United States Dep’t of Labor, 812 F.2d 1378, 1380 (Fed.
Cir. 1987).
    Cochrun is attempting to bring this suit under
28 U.S.C. § 1495, which allows the Claims Court to adju-
dicate claims “for damages by any person unjustly con-
victed of an offense against the United States and
imprisoned.” (emphasis added). That the offense must
have been “against the United States” means that a
plaintiff must have been convicted of violating federal
law, rather than state law. Williams v. United States, No.
14-535C, 2015 WL 452347, at *3 (Fed. Cl. Jan. 26, 2015).
Because Cochrun was convicted of violating the laws of
South Dakota, and was not convicted of violating federal
law, he cannot sue under § 1495. To the extent that
Cochrun is alleging that he is factually innocent of the
charge to which he pleaded guilty, the Claims Court does
not have the jurisdiction to review state court convictions.
Spaan v. United States, 208 F. App’x 898, 899 (Fed. Cir.
2006). 1
    Moreover, to state a claim under § 1495 a plaintiff
must provide proof that “[h]is conviction has been re-
versed or set aside.” Freeman v. United States, 568
F. App’x 892, 894 (Fed. Cir. 2014) (citing 28 U.S.C.
§ 2513). That proof may only be in the form of “a certifi-


    1   In his informal opening brief, Cochrun argues that
he was kidnapped in violation of 18 U.S.C. § 1201 and
that therefore the Claims Court had jurisdiction. Because
he did not present that claim in his complaint, it is
deemed waived. Even if properly presented, that allega-
tion is insufficient to confer jurisdiction because the
Claims Court cannot consider alleged violations of the
criminal code. See Joshua v. United States, 17 F.3d 378,
380 (Fed. Cir. 1994).
4                                 COCHRUN V. UNITED STATES



cate of innocence from the court that ordered such a
reversal or a presidential pardon.” Id. Cochrun’s com-
plaint does not contain such evidence and, therefore, the
Claims Court did not err in dismissing his complaint.
    In his informal opening brief, Cochrun also alleges
various violations of his constitutional rights and that he
has a contract with the United States for $10,000,000.
Because he did not raise those allegations in his com-
plaint, they are not properly before us and are deemed
waived. Casa de Cambio Comdiv S.A., de C.V. v. United
States, 291 F.3d 1356, 1366 (Fed. Cir. 2002).
                       CONCLUSION
    We have considered Cochrun’s remaining arguments,
but find them unpersuasive. For the foregoing reasons,
the decision of the Claims Court is affirmed.
                      AFFIRMED
                          COSTS
    No costs.